Citation Nr: 0335147	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  95-38 308	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by hair loss, to include as due to undiagnosed 
illness.  

2.  Entitlement to service connection for disability 
manifested by headaches, to include as due to undiagnosed 
illness.  

3.  Entitlement to service connection for left ear 
disability, to include as due to undiagnosed illness.  

4.  Entitlement to service connection for disability 
manifested by bilateral knee pain, to include as due to 
undiagnosed illness.  

5.  Entitlement to service connection for disability 
manifested by sleep apnea, to include as due to undiagnosed 
illness.  

6.  Entitlement to service connection for a total abdominal 
hysterectomy due to fibroid tumors, to include as due to 
undiagnosed illness.  

7.  Entitlement to a compensable rating based upon multiple, 
noncompensable service-connected disabilities pursuant to 
38 C.F.R. § 3.324.

8.  Entitlement to an increased rating for cervical strain, 
currently evaluated as 10 percent disabling.

9.  Entitlement to a compensable rating for residuals of a 
fracture of the right fifth metatarsal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from May to September 1981 and 
from October 1990 to December 1991.  During the latter period 
she served in the Persian Gulf.  The veteran has also served 
in the United States Army Reserves, to include periods of 
active duty for training (ACDUTRA) in 1991, 1992, 1994, 1995, 
and 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of August 1995 and December 1997 rating 
decisions of the New Orleans, Louisiana, Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a hearing at the RO before the undersigned in 
November 2000; a transcript of that hearing is associated 
with the record.  When the case was most recently before the 
Board in February 2001, it was remanded for further RO 
actions.  It was returned to the Board in July 2003.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In additions, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to each of the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In a letter dated in April 2001 the RO attempted to provide 
the veteran with the notice required under 38 U.S.C.A. 
§ 5103(a), pertinent to her service connection claims.  
However, that letter advised the veteran that she had only 
30 days in which to submit evidence and information.  
Although the time limit for the submission of additional 
evidence and information was consistent with a VA regulation 
then in effect, the United States Court of Appeals for the 
Federal Circuit has invalidated the VA regulation to the 
extent that it authorized VA to deny a claim before the 
expiration of the one-year period for response provided by 
38 U.S.C.A. § 5103(b).  See Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010, (Fed Cir., Sep. 22, 2003).  

Moreover, the April 2001 letter only relates to the evidence 
and information necessary to substantiate a claim for service 
connection.  The RO has not provided the veteran with 
appropriate notice of the evidence and information required 
to substantiate the rating claims on appeal.  

The Board further notes that the veteran is currently serving 
a period of active duty that began in January 2003 and is 
scheduled to end in January 2004.  Upon her release, all 
service medical records associated with such additional duty 
period should be associated with the claims files and 
considered in connection with the veteran's current appeal.

With respect to the claim for an increased rating for 
cervical spine disability, the Board notes that effective 
September 26, 2003, the criteria for evaluating spinal 
disability, to include Diagnostic Code 5290, were revised.  
68 Fed. Reg. 51,454 (August 27, 2003).  The veteran has not 
been notified of these changes and has not been afforded 
opportunity to present relevant argument.  

In connection with her personal hearing and as shown in 
outpatient records dated subsequent to the last VA 
examination, the veteran has indicated increasing neck pain, 
with radiation into her shoulders.  Additionally, recent 
testing and examination have revealed spondylosis at C3 to 
C6, and evidence of cervical radiculopathy, suggesting that 
consideration of the rating criteria relevant to 
intervertebral disc syndrome may be in order.  

In any case, the last VA examination to determine the degree 
of severity of the veteran's cervical spine disability was 
conducted in October 1997 and a more contemporary examination 
of the cervical spine is needed to properly assess the 
current nature and severity of service-connected cervical 
spine disability.  Insofar as the RO has not considered the 
veteran's claim under the new criteria for the spine, remand 
is also warranted to allow for RO consideration of the 
revised rating criteria.

The veteran has also alleged an increase in her right foot 
symptomatology and has not been afforded a VA examination of 
that disability since October 1997.  A current examination 
pertinent to that disability is therefore warranted.  

The Board also finds that additional development is warranted 
with respect to the veteran's appeal in that she has 
indicated that additional records are available from 
physicians associated with the Bone and Joint Clinic of Baton 
Rouge.  As the veteran is scheduled to be discharged from 
active duty shortly, she should be contacted so as to obtain 
the necessary release(s) and to associate such records with 
the claims files.

The Board also notes that the evidence of record includes 
findings that appear to associate headaches with menstrual 
problems, tension, psychiatric diagnoses and cervical spine 
symptoms.  Also, the veteran's knee problems have been 
characterized as arthralgia, but no etiologic opinion has 
been offered.  Based on the veteran's lay assertion of 
continued headaches and joint pains since service, along with 
current medical evidence of continuing headaches and knee 
problems, VA medical opinions as to the onset and etiology of 
such problems would be useful in this case. 

Additionally, at the time of her November 2000 hearing, the 
veteran reported that she experiences ringing in her ears, a 
symptom that she states started during her active service and 
has continued since that time.  Examination would be useful 
to determine the existence of a disability characterized by 
ringing in the left ear.  Finally, although the claims file 
contains both in-service and post-service evidence relevant 
to the veteran's varied gynecologic complaints, there is no 
etiologic opinion as to whether fibroid tumors leading to a 
hysterectomy were first manifested during service or are 
otherwise related to the gynecologic complaints documented 
during the veteran's prior active service period.  As such, 
an opinion pertinent to that issue would also be useful.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should obtain verification of 
the veteran's most recent service period 
dates, and, upon her release, secure 
service medical records from such period 
through official channels.

2.  Upon her release from active duty, 
the RO should send her a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
In particular, the RO should again 
request the veteran to provide the 
appropriate identifying information and 
release forms such that any additional 
records from the Bone and Joint Clinic of 
Baton Rouge may be obtained.  The veteran 
should be informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
she should inform the RO if she desires 
to waive the one-year period for 
response.

3.  The RO should attempt to obtain all 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and her 
representative, and request them to 
provide the outstanding evidence.

4.  After the above has been completed, 
the RO should schedule the veteran for a 
VA examination by a physician with 
appropriate expertise to determine the 
current residuals of injury to the 
veteran's cervical spine and the 
functional impairment resulting from 
those residuals.  The examiner must 
review the claims folders, to include 
evidence received in connection with the 
above requests.  Consideration of such 
should be reflected in the completed 
examination report.  Any indicated 
testing should be conducted.  The 
examiner should:

(A)  Describe the current state of 
the veteran's cervical spine, 
including the presence or absence of 
ankylosis and, if present, the 
degree thereof and whether it is at 
a favorable or unfavorable angle.

(B)  Undertake range of motion 
studies of the cervical spine, 
noting the exact measurements for 
forward flexion, extension, lateral 
flexion, lateral rotation and 
specifically identifying any 
excursion of motion accompanied by 
pain.  The examiner should identify 
any objective evidence of pain and 
provide an assessment of the degree 
of severity of any pain.

(C)  Ascertain whether the cervical 
spine exhibits weakened movement, 
excess fatigability, or 
incoordination attributable to the 
service-connected disability, and, 
if feasible, express this in terms 
of the degree of additional range of 
motion loss, or favorable or 
unfavorable ankylosis due to 
weakened movement, excess 
fatigability, or incoordination.

(D)  Determine if there is increased 
functional impairment during flare-
ups or when the cervical spine is 
used repeatedly over a period of 
time.  If feasible, this should also 
be portrayed in terms of the degree 
of additional range of motion loss 
on repeated use or during flare-ups.  

(E)  Identify any muscle spasm, 
guarding, localized tenderness, and 
abnormal spinal contour.  The 
examiner should specifically 
identify any evidence of deformity 
of a vertebral body due to the 
service-incurred injury and 
specifically indicate whether there 
is loss of 50 percent more of the 
height.  

(F)  The examiner should 
specifically address whether there 
is localized tenderness, muscle 
spasm on extreme forward bending; 
loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side or other abnormality 
of spinal contour; positive 
Goldthwaite's sign; abnormal 
mobility on forced motion, and/or 
guarding.  If guarding or muscle 
spasm is found, the examiner should 
indicate whether it is sufficiently 
severe to result in an abnormal 
gait. 

(G)  If the veteran is found to have 
intervertebral disc disease of the 
cervical spine, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that 
the disorder is etiologically 
related to the veteran's military 
service or was caused or chronically 
worsened by the service-connected 
disability of the cervical spine.  
In addition, the examiner should 
identify all functional impairment 
due to this disability and 
specifically assess the frequency 
and duration of any attacks of 
cervical radiculopathy, to 
specifically include an assessment 
of any incapacitating episodes 
necessitating bed rest prescribed by 
a physician.

(H)  The examiner should provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work..

The rationale for all opinions expressed 
must also be provided.

5.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature and severity of all current 
residuals of a fracture of the right 
fifth metatarsal and the overall degree 
of functional impairment resulting from 
those residuals.  The examiner must 
review the claims folders, to include 
evidence received in connection with the 
above requests.  Consideration of such 
should be reflected in the completed 
examination report.  Any indicated 
testing should be conducted.  

6.  The RO should schedule the veteran for 
a VA examination by a physician with 
appropriate expertise to determine the 
etiology of any chronic headache disorder.  
The examiner must review the claims 
folders, to include evidence received in 
connection with the above requests.  
Consideration of such should be reflected 
in the completed examination report.  Any 
indicated testing should be conducted.  
Any objective indications of the presence 
of a headache disorder should be 
identified.  If the disorder is not 
attributable to any known clinical 
diagnosis, the examiner should so state.  
With respect to any diagnosed headache 
disorder, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the disorder is 
etiologically related to the veteran's 
active military service active military 
service or active duty for training or was 
caused or chronically worsened by service-
connected disability.  The rationale for 
all opinions expressed must also be 
provided.

7.  The RO should schedule the veteran for 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present knee disorders.  The examiner must 
review the claims folders, to include 
evidence received in connection with the 
above requests.  Consideration of such 
should be reflected in the completed 
examination report.  Any indicated testing 
should be conducted.  Any objective 
indications of the presence of a disorder 
of either knee should be identified.  If 
the disorder is not attributable to any 
known clinical diagnosis, the examiner 
should so state.  If any knee disorders 
are diagnosed, the examiner should provide 
an opinion with respect to each such 
disorder as to whether it is at least as 
likely as not that the disorder is 
etiologically related to the veteran's 
active military service active military 
service or active duty for training.  The 
rationale for all opinions expressed must 
also be provided.

8.  The RO should schedule the veteran for 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present left ear disability.  The examiner 
must review the claims folders, to include 
evidence received in connection with the 
above requests.  Consideration of such 
should be reflected in the completed 
examination report.  Any indicated testing 
should be conducted.  Any objective 
indications of the presence of a left ear 
disorder should be identified.  If the 
disorder is not attributable to any known 
clinical diagnosis, the examiner should so 
state.  With respect to any diagnosed left 
ear disorder, the examiner should provide 
an opinion as to whether it is at least as 
likely as not that the disorder is 
etiologically related to the veteran's 
active military service active military 
service or active duty for training.  The 
rationale for all opinions expressed must 
also be provided.

9.  The RO should arrange for the claims 
folders to be reviewed by a VA 
gynecologist.  The gynecologist should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
fibroid tumors originated during her 
active military service or active duty for 
training, or are otherwise etiologically 
related to such service.  The rationale 
for all opinions expressed must also be 
provided.

10.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues on appeal.  In 
evaluating the veteran's cervical spine 
disability, the RO should consider the 
former and current criteria for evaluating 
this disability.  If the benefits sought 
on appeal are not granted to the veteran's 
satisfaction, she and her representative 
should be furnished a supplemental 
statement of the case that includes notice 
of the recent regulatory amendments 
pertinent to the evaluation of 
disabilities of the spine.  The veteran 
and her representative should be given the 
appropriate period of time to respond to 
the supplemental statement of the case.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or her representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


